EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Wright on 01/21/2022.

The application has been amended as follows: 
In Claim 1, lines 10, 25, 28, 31 and 33, the term “respectively,” has been removed.

In Claims 2, 4-9, 11-18, 22 and 37, line 1, the phrase “The method of” has been removed and the phrase --- The computer implemented method of --- has been inserted. 

In Claim 3, lines 10, 25, 31 and 32, the term “respectively,” has been removed.

In Claim 4, lines 5 and 7, the term “respectively,” has been removed.

In Claim 5, line 2, the term “respectively,” has been removed.

Claim 6, line 2, the term “respectively,” has been removed.

In Claim 7, line 3, the term “respectively,” has been removed.

In Claim 8, line 3, the term “respectively,” has been removed.

In Claim 9, line 4, the term “respectively,” has been removed.

In Claim 11, line 1, the phrase “Claim 1” has been removed and the phrase --- Claim 3 --- has been inserted. 
In Claim 11, line 2, the term “respectively,” has been removed.

In Claim 15, line 2, the term “respectively,” has been removed.

In Claim 18, line 2 and 4, the phrase “the control device” has been removed and the phrase --- the equipment controller or the control device --- has been inserted. 

Note:
With respect to a sensor of the fitness equipment, as claimed in claim 22, such is being shown in Fig. 2, as “flywheel sensor” as part of fitness machine 12. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9, 11-18, 22, 29 and 37, the prior art of record fails to disclose, teach or render obvious a computer implemented method for providing a cruise control function during a fitness equipment-based workout to report a power output amount based on a cruise control set-point with all the structural components and functional language as detailed in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784    

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784